USCA4 Appeal: 22-1452      Doc: 13         Filed: 09/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1452


        THERESA M. YOUNG,

                            Plaintiff - Appellant,

                     v.

        MARY SEYMOUR; UNITED STATES OF AMERICA,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah K. Chasanow, Senior District Judge. (8:22-cv-00241-DKC)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Theresa M. Young, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1452         Doc: 13        Filed: 09/12/2022      Pg: 2 of 2




        PER CURIAM:

               Theresa M. Young filed a notice of appeal in the underlying civil action after the

        district court granted the motion to substitute the United States as the Defendant. Although

        Young does not identify which order she seeks to appeal, this court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). None of the orders issued in the district court

        proceedings thus far qualify as a final order or an appealable interlocutory or collateral

        order. See Maron v. United States, 126 F.3d 317, 321 n.4 (4th Cir. 1997); cf. U.S. Tobacco

        Coop. Inc. v. Big S. Wholesale of Va., LLC, 899 F.3d 236, 247 n.3 (4th Cir. 2018) (“Unlike

        in the case of an order granting Westfall immunity, an order that conclusively denies a

        federal employee’s request for substitution of the United States as defendant under the

        Westfall Act . . . is appealable under the collateral order doctrine because it is essentially a

        denial of a claim of absolute immunity.” (cleaned up)).

               Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Young’s

        motion to seal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before the court and argument would not aid the

        decisional process.

                                                                                          DISMISSED




                                                       2